                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                            MISSOULA DIVISION


DARIN BROCKINGTON,                             Case No. CV-18-065-M-DLC

                      Plaintiff,              JUDGMENT IN A CIVIL CASE

  vs.

DEBORAH BROWN, in her
individual capacity, NANCY SMITH,
in her individual capacity,
KATHERINE R. MAXWELL, in her
individual capacity,

                      Defendants.



        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of
 Defendants and against Plaintiff.

        Dated this 18th day of April, 2019.

                                   TYLER P. GILMAN, CLERK

                                   By: /s/ A.S. Goodwin
                                   A.S. Goodwin, Deputy Clerk
